Report of the Special Master received and ordered filed. Motion of Public Service Company of Indiana, Inc., for leave to intervene denied. Motion of Public Service Company of Indiana, Inc., for leave to. file a brief as amicus curiae granted. Motion for summary adoption of the Report of the Special Master granted and case remanded to the Special Master so that with the cooperation of the parties he may prepare and submit to the Court an appropriate form of decree. [For earlier order herein, see, e. g., 444 U. S. 816.]